Case 1:21-cv-00075-SOM-RT Document 4 Filed 02/08/21 Page 1 of 4           PageID #: 21




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CHRISTOPHER JAY SCAPEROTTA,                  CIVIL NO. 21-00075 SOM-RT
 #A6083262,
                                              ORDER GRANTING APPLICATION
              Plaintiff,                      TO PROCEED IN FORMA
                                              PAUPERIS BY A PRISONER AND
       vs.                                    DENYING MOTION TO DIRECT
                                              OCCC TO PROVIDE ADEQUATE
 OAHU COMMUNITY                               MAILING SUPPLIES
 CORRECTIONAL CENTER, et al.,

              Defendants.


    ORDER GRANTING APPLICATION TO PROCEED IN FORMA
   PAUPERIS BY A PRISONER AND DENYING MOTION TO DIRECT
       OCCC TO PROVIDE ADEQUATE MAILING SUPPLIES

      Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

(“Scaperotta”) Application to Proceed In Forma Pauperis by a Prisoner (“IFP

Application”), ECF No. 2, and his Motion to Direct OCCC to Provide Adequate

Mailing Supplies (“Motion”), ECF No. 3. Scaperotta is currently incarcerated at

the Kauai Community Correctional Center (“KCCC”). For the following reasons,

the IFP Application is GRANTED and the Motion is DENIED.

                              I. IFP APPLICATION

      Scaperotta qualifies as a pauper, and his IFP Application is GRANTED. See

28 U.S.C. § 1915(a)(1). Scaperotta is obligated to pay the full filing fee regardless
Case 1:21-cv-00075-SOM-RT Document 4 Filed 02/08/21 Page 2 of 4            PageID #: 22




of the outcome of this suit. See 28 U.S.C. §§ 1915(b)(1) & (e)(2). Scaperotta shall

pay an initial partial filing fee of 20% of the greater of: (1) the average monthly

deposits to his account; or (2) the average monthly balance in his account for the

six-month period immediately preceding the filing of the Complaint. 28 U.S.C.

§ 1915(b)(1). Thereafter, Scaperotta shall make monthly payments equaling 20%

of the preceding month’s income credited to his account, when the amount in his

account exceeds $10.00, until the $350.00 civil filing fee is paid in full. 28 U.S.C.

§ 1915(b)(2).

                II. MOTION TO DIRECT OCCC TO PROVIDE
                      ADEQUATE MAILING SUPPLIES

      Scaperotta also moves the Court to direct the Oahu Community Correctional

Center (“OCCC”) to provide him with adequate mailing supplies. See ECF No. 3.

Scaperotta is currently incarcerated at the KCCC, not the OCCC. His Motion is

therefore DENIED as moot. See Nelson v. Heiss, 271 F.3d 891, 897 (9th Cir.

2001) (“It is true that when a prisoner is moved from a prison, his action will

usually become moot as to conditions at that particular facility.”); Birdwell v.

Beard, 23 F. App’x 884, 884 (9th Cir. 2015) (“The district court properly

concluded that [plaintiff’s] claims for injunctive and declaratory relief were moot

because after bringing this action, [plaintiff] was transferred to another prison

where he is no longer subject to the prison policies he challenges.”).


                                           2
Case 1:21-cv-00075-SOM-RT Document 4 Filed 02/08/21 Page 3 of 4           PageID #: 23




IT IS HEREBY ORDERED that:

      (1) The Hawaii Department of Public Safety or its designee the Warden of

the Kauai Community Correctional Center (“KCCC”), shall calculate, collect, and

remit to the Clerk of Court an initial partial payment equaling 20% of Scaperotta’s

average monthly balance or average monthly deposits to his account, whichever is

greater. Thereafter, the Warden or designee shall collect monthly payments

equaling 20% of Scaperotta’s preceding month’s income when the account exceeds

$10.00, until the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2).

These payments must be identified by the name and number assigned to this

action.

      (2) The Clerk SHALL serve a copy of this order on Scaperotta, the KCCC

Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

Harrington, Esq., Department of Public Safety Litigation Coordinators, and submit

a copy of this order to the District of Hawaii’s Financial Department.

      (3) Scaperotta’s Motion to Direct OCCC to Provide Adequate Mailing

Supplies is DENIED.




                                          3
Case 1:21-cv-00075-SOM-RT Document 4 Filed 02/08/21 Page 4 of 4   PageID #: 24




      IT IS SO ORDERED.

      DATED: February 8, 2021 at Honolulu, Hawaii.




                                     4
